DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Elected Figure 12:

    PNG
    media_image1.png
    750
    524
    media_image1.png
    Greyscale

Drawings
	Replacement sheet for fig 12 submitted 8/31/2020 was considered and approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claims 1, 5, 6 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1:
(1) the element of the claim: “A raw water channel spacer having a two-layer structure that is adapted to be sandwiched between a first separation membrane and a second separation membrane wound around a water collecting pipe of a spiral wound membrane element …” is indefinite because it can be interpreted at least in two different ways, one, the whole of spacer and the membranes are wound around the pipe, or two, only the second membrane is wound around the pipe.
(2) the term “mesh section” is not defined. The word “section” has many meanings, two of which are applicable herein is a very thin slice, or a part that may be or is viewed as separated. Both meanings make no sense in “mesh section” as recited in the claim. For the purpose of examination, the “mesh section” is considered as a parallelogram/rectangle formed between two adjacent yarns of the first row of parallel yarns and two adjacent yarns of the second row of parallel yarns. Only a single parallelogram/rectangle is considered for the reason shown in (4) below.
(3)  “the first mesh section is continuous in an extending direction of the second rows of parallel yarns” – assumed as similar to the continuity of the rectangles formed by railroad ties in a railroad. The problem is, such a continuous pattern is absent in the elected figure 12.

(5)  “the second mesh section is continuous in the extending direction of the second rows of parallel yarns, and the second mesh section comprising mesh openings formed by the first rows of parallel yarns and the second rows of parallel yarns, wherein spacing between the second rows of parallel yarns forming the second mesh section is smaller than spacing between the second rows of parallel yarns forming the first mesh section” is indefinite for the same reasons in (3) and (4) above. In addition, these forming a smaller mesh section adds further ambiguity.
Claim 5: when the first mesh sections and second mesh sections are continuous as claimed, the location of the intermediate mesh sections becomes unclear. If they are within, or in the midst of, the first or the second mesh sections, then the continuity of the first and second mesh sections would be disturbed.
	 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 5, 6, 8 are rejected under 35 U.S.C. 102(a1) as being anticipated by JP 2000-237554; Claims 6 and 8 alternately unpatentable over JP
The figure copied herein from this JP reference is self-explanatory. It has first and second yarn rows as marked forming two layers and continuous mesh sections as claimed. There are three different mesh sizes as well, which are all continuous ion a direction, thus meeting claims 1 and 5. JP reference teaches this for spiral wound membranes – see figures. Material is polyethylene or polypropylene [0033]. Yarns appear to have the same diameter [0035], and are perpendicular. Flow direction is based on how they are applied in the spiral wound – intended use. 

    PNG
    media_image2.png
    625
    927
    media_image2.png
    Greyscale

Claims 6 and 8: JP teaches the spiral wound membrane with orientation of the spacer web as claimed in fig. 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KRISHNAN S MENON/Primary Examiner, Art Unit 1777